Filed pursuant to Rule 433 Dated February 20, 2013 Relating to Pricing Supplement No. 625 dated February 20, 2013 to Registration Statement No. 333-178081 Global Medium-Term Notes, Series F Fixed Rate Senior Notes Due 2016 Floating Rate Senior Notes Due 2016 Fixed Rate Senior Notes Due 2023 Fixed Rate Senior Notes Due 2016 Issuer: Morgan Stanley Principal Amount: Maturity Date: February 25, 2016 Trade Date: February 20, 2013 Original Issue Date (Settlement): February 25, 2013 (T+3) Interest Accrual Date: February 25, 2013 Issue Price (Price to Public): 99.811% Agents’ Commission: 0.25% All-in Price: 99.561% Net Proceeds to Issuer: Interest Rate: 1.750% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each February 25 and August 25, commencing August 25, 2013 Day Count Convention: 30/360 Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $1,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61746BDG8 ISIN: US61746BDG86 Issuer Ratings: Baa1 (Moody’s) / A- (Standard & Poor’s) / A (Fitch) / A (R&I)/ A (high) (DBRS) (Negative / Negative / Stable / Negative / Negative) Agents: Morgan Stanley & Co. LLC and such other agents as shall be named in the Pricing Supplement for the notes. Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. Floating Rate Senior Notes Due 2016 Issuer: Morgan Stanley Principal Amount: Maturity Date: February 25, 2016 Trade Date: February 20, 2013 Original Issue Date (Settlement): February 25, 2013 (T+3) Interest Accrual Date: February 25, 2013 Issue Price (Price to Public): 100% Agents’ Commission: 0.25% All-in Price: 99.75% Net Proceeds to Issuer: Base Rate: LIBOR Spread (plus or minus): Plus 1.25% Index Maturity: Three months Index Currency: U.S. Dollars Interest Payment Period: Quarterly Interest Payment Dates: Each February 25, May 25, August 25 and November 25, commencing May 25, 2013 Day Count Convention: Actual/360 Initial Interest Rate: Base Rate plus 1.25% (to be determined by the Calculation Agent on the second London banking day prior to the Original Issue Date) Initial Interest Reset Date: May 25, 2013 Interest Reset Dates: Each Interest Payment Date Interest Reset Period: Quarterly Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $1,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61746BDH6 ISIN: US61746BDH69 Issuer Ratings: Baa1 (Moody’s) / A- (Standard & Poor’s) / A (Fitch) / A (R&I)/ A (high) (DBRS) (Negative / Negative / Stable / Negative / Negative) Agents: Morgan Stanley & Co. LLC and such other agents as shall be named in the above-referenced Pricing Supplement for the notes. Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. Fixed Rate Senior Notes Due 2023 Issuer: Morgan Stanley Principal Amount: Maturity Date: February 25, 2023 Trade Date: February 20, 2013 Original Issue Date (Settlement): February 25, 2013 (T+3) Interest Accrual Date: February 25, 2013 Issue Price (Price to Public): 99.637% Agents’ Commission: 0.45% All-in Price: 99.187% Net Proceeds to Issuer: Interest Rate: 3.750% per annum Interest Payment Period: Semi-annual Interest Payment Dates: Each February 25 and August 25, commencing August 25, 2013 Day Count Convention: 30/360 Optional Make-Whole Redemption: Yes (treasury spread: plus 30 basis points) Specified Currency: U.S. Dollars (“$”) Minimum Denomination: $1,000 and integral multiples of $1,000 in excess thereof Business Day: New York CUSIP: 61746BDJ2 ISIN: US61746BDJ26 Issuer Ratings: Baa1 (Moody’s) / A- (Standard & Poor’s) / A (Fitch) / A (R&I)/ A (high) (DBRS) (Negative / Negative / Stable / Negative / Negative) Agents: Morgan Stanley & Co. LLC and such other agents as shall be named in the Pricing Supplement for the notes. Global Settlement: Through The Depository Trust Company, Euroclear or Clearstream, Luxembourg The notes are not bank deposits and are not insured by the Federal Deposit Insurance Corporation or any other governmental agency, nor are they obligations of, or guaranteed by, a bank. The issuer has filed a registration statement (including a prospectus) with the SEC for the offerings to which this communication relates. Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and these offerings.You may get these documents for free by visiting EDGAR on the SEC Web site at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offerings will arrange to send you the prospectus if you request it by calling toll free 1-866-718-1649. Prospectus Supplement Dated November 21, 2011 Prospectus Dated November 21, 2011
